MICKLE, Judge.
These consolidated appeals and cross-appeals arise from a final judgment rendered on a jury verdict in favor of appellees in a personal injury action. We conclude that the facts and the relevant law afford ample support for the jury’s verdict and the judgment entered pursuant to that verdict. Therefore, we affirm the issues raised in the main appeal without discussion. We also affirm ap-pellees’ cross-appeal challenging the set-off from the judgment of the amount paid in settlement by two co-defendants prior to trial. The trial court correctly awarded judgment against appellants in the amount based upon the total damages assessed by the jury, less the sum paid by the settling defendants. See Tallahassee Memorial Regional Medical Center, Inc. v. Wells, 634 So.2d 655 (Fla. 1st DCA 1994), currently pending review before the Florida Supreme Court.
AFFIRMED.
WEBSTER and VAN NORTWICK, JJ., concur.